NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 25 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-16274

                Plaintiff-Appellee,             D.C. Nos.
                                                2:17-cv-01857-MCE-AC
 v.                                             2:03-cr-00104-MCE-AC-1

CY IRVING BROWN,
                                                MEMORANDUM*
                Defendant-Appellant.

                  Appeal from the United States District Court
                      for the Eastern District of California
                Morrison C. England, Jr., District Judge, Presiding

                           Submitted January 19, 2022**

Before:      SILVERMAN, CLIFTON, and HURWITZ, Circuit Judges.

      Cy Irving Brown appeals from the district court’s judgment denying his 28

U.S.C. § 2255 motion. We have jurisdiction under 28 U.S.C. § 2253. Reviewing

de novo, see United States v. Reves, 774 F.3d 562, 564 (9th Cir. 2014), we affirm.

      Brown contends that armed bank robbery, in violation of 18 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 2113(a) and (d), is not a crime of violence for purposes of 18 U.S.C. § 924(c)(3).

As Brown acknowledges, this argument is foreclosed by our precedent. See United

States v. Watson, 881 F.3d 782, 786 (9th Cir. 2018) (federal armed bank robbery is

categorically a crime of violence under § 924(c)(3)(A)). Notwithstanding Brown’s

assertion that Watson was wrongly decided, Watson controls the outcome of this

appeal. See United States v. Boitano, 796 F.3d 1160, 1164 (9th Cir. 2015) (“[A]s a

three-judge panel we are bound by prior panel opinions and can only reexamine

them when the reasoning or theory of our prior circuit authority is clearly

irreconcilable with the reasoning or theory of intervening higher authority.”

(internal quotation marks omitted)).1

      AFFIRMED.




1
 We do not reach Brown’s argument that Watson is clearly irreconcilable with
Stokeling v. United States, 139 S. Ct. 544 (2019), because he waived that argument
by raising it for the first time in the reply brief. See United States v. Patterson, 230
F.3d 1168, 1172 n.3 (9th Cir. 2000).

                                           2                                     19-16274